          Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                        Desc
                                                   Main Document    Page 1 of 11



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address


 Ashley M. McDow (245114)
 Fahim Farivar (252153)
 FOLEY & LARDNER LLP
 555 South Flower Street, Ste 3300
 Los Angeles, CA 90071-2411
 Telephone: 213.972.4500
 Facsimile: 213.486.0065
 Email:      amcdow@foley.com
             ffarivar@foley.com




      Individual appearing without attorney
      Attorney for: Committee of Unsecured Creditors

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
                                                                              DIVISION

 In re:                                                                       CASE NO.: 16-bk-12255-GM
                                                                              CHAPTER: 11

                                                                              APPLICATION FOR PAYMENT OF:
                                                                                   INTERIM FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 331)
              SOLYMAN YASHOUAFAR
                                                                                   FINAL FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 330)

                                                                              DATE: 01/29/2019
                                                                              TIME: 10:30 am
                                                                              COURTROOM: 303
                                                                              PLACE: United States Bankruptcy Court
                                                                                       21041 Burbank Blvd
                                                              Debtor(s).               Woodland Hills, CA 91367

1. Name of Applicant (specify): Foley & Lardner LLP ("Foley")

2. Type of services rendered: Legal Services
   a.      Attorney for (specify): The Official Committee of Unsecured Creditors
   b.      Accountant for (specify):
   c.      Other professional (specify):

3. Date of filing of petition under chapter 11               of the Bankruptcy Code: 08/03/2016

4. Date of entry of Order Approving Applicant's Employment: 07/23/2018

5. Date of filing of last Fee and/or Expense Application:


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                      F 2016-1.2.APP.PAYMENT.FEES
            Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                        Desc
                                                     Main Document    Page 2 of 11


6. Total fees allowed or paid to Applicant to date (including retainers and prior
   approved fee applications): $ 0.00

       a. Retainer received: $ 0.00

       b. Retainer remaining as of the date of this Application: $ 0.00

       c.   Total amount requested in all prior applications: $ 0.00

       d. Total amount actually paid pursuant to prior approved applications: $ 0.00

       e. Total amount currently due but unpaid pursuant to prior approved applications: $ 0.00

       f.   Total amount allowed but reserved pending final fee application: $ 0.00

7. Summary of Requested Fees: (attach detailed supporting documentation to this Application)

                                                                                              Total Hours
               Professional Person’s Name                             Hourly Rate         X                       =         Total Fees this Person
                                                                                               this Person
  a. Ashley M. McDow                                                $ 610.00              X 43.20                 =    $ 26,352.00
  b. Fahim Farivar                                                  $ 545.00              X 16.30                 =    $ 8,883.50
  c.                                                                $                     X                       =    $
  d.                                                                $                     X                       =    $
  e.                                                                $                     X                       =    $
  f.                                                                $                     X                       =    $
  g.         Continued on attached page

8. The hourly rates above are the same rates charged by the above professionals for non-bankruptcy services except as
   follows: Ashley M. McDow and Fahim Farivar agreed to maintain the same billing        See attached page
   rates that were in place at Baker & Hostetler, LLP ("Baker") at the time Ms. McDow and Mr. Farivar moved from Baker



9. Bonus requested (final fee applications only): $
   (attach Declaration and Memorandum of Points and Authorities justifying bonus)

10. TOTAL FEES REQUESTED THIS APPLICATION: $ 35,235.50

11. Total expenses paid to Applicant to date (including retainers and prior
    approved expense applications): $ 0.00




              This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 2                        F 2016-1.2.APP.PAYMENT.FEES
       Case 1:16-bk-12255-GM                    Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                        Desc
                                                 Main Document    Page 3 of 11


12. Summary of Requested Expense Reimbursement: (attach detailed supporting documentation to this Application)

                                                                                                                     Reimbursement Requested
                                             Type of Expense
                                                                                                                           this Application
  a. Electronic Legal Research Services                                                                              $ 183.40
  b. COURTCALL, LLC - 05/01/18 Telephonic court appearance                                                           $ 35.00
  c. COURTCALL, LLC - 06/15/18 Telephonic court appearance                                                           $ 50.00
  d. COURTCALL, LLC - 06/15/18 Telephonic court appearance                                                           $ 35.00
  e. ACE IMAGING TECHNOLOGIES, INC. - Mailing                                                                        $ 851.06
  f.                                                                                                                 $
  g.     Continued on Attached Page


13. TOTAL EXPENSE REIMBURSEMENT REQUESTED THIS APPLICATION: $ 1,154.46

14. Applicant submits the following in support of the Application herein pursuant to LBR 2016-1 (specify):
    Declaration of Ashley M. McDow.




15. Total number of attached pages of supporting documentation: 38

16. Applicant declares under penalty of perjury under the laws of the United States that the foregoing Application and all
    attached supporting documentation are true and correct and accurately reflect services rendered and expenses
    incurred.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/08/2018        Ashley M. McDow                                                    /s/ Ashley M. McDow
 Date              Printed Name                                                        Signature




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 3                        F 2016-1.2.APP.PAYMENT.FEES
        Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                 Main Document    Page 4 of 11


                                       PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 Foley & Lardner LLP, 555 South Flower Street, Ste. 3500, Los Angeles, CA 90071-2411

 A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPLICATION FOR
 PAYMENT OF INTERIM FEES AND/OR EXPENSES (11 U.S.C. § 331) will be served or was served (a) on
 the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
 9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page


 2. SERVED BY UNITED STATES MAIL: On January 9, 2019, I served the following persons and/or entities at the last
 known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Hon. Geraldine Mund
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 312/Ctrm. 303
Woodland Hills, CA 91367

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on          , I served the following
 persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
 method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
 delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 9, 2019             Susie Vasquez                                                   /s/ Susie Vasquez
  Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 August 2010                                                                             F 9013-3.1.PROOF.SERVICE
        Case 1:16-bk-12255-GM                  Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 5 of 11


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


       Timothy C Aires tca@arlawyers.com, mdkhan@arlawyers.com
       Bret D. Allen ca.ecf@bretallen.com, bankruptcy@bretallen.com
       Simon Aron saron@wrslawyers.com
       Larry G Ball lball@hallestill.com, gjohnson@hallestill.com
       William H Brownstein Brownsteinlaw.bill@gmail.com
       Carol Chow carol.chow@ffslaw.com
       Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
       Fahim Farivar ffarivar@foley.com, amcdow@foley.com;khernandez@foley.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Marian Garza ecfnotices@ascensioncapitalgroup.com
       Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
       Eliza Ghanooni eliza@ghanoonilaw.com, monicabedia@ghanoonilaw.com
       Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
       David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
        dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
       Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
       Eric P Israel eisrael@dgdk.com,
        danninggill@gmail.com;eisrael@ecf.inforuptcy.com;deleestar76099@notify.bestcase.com
       Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
       Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
       Robert B Kaplan rbk@jmbm.com
       Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
       Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
       John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
       Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;docket@hillfarrer.com
       Ashley M McDow amcdow@foley.com, Khernandez@foley.com;Ffarivar@foley.com
       Kevin Meek kmeek@robinskaplan.com,
        kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com;amatsuoka@robinskaplan.com
       C John M Melissinos jmelissinos@greenbergglusker.com,
        kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Jessica Mickelsen Simon DBrotman@hrhlaw.Com;jmsimon@hrhlaw.com
       William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
       David L. Neale dln@lnbyb.com
       Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
       Keith C Owens kowens@venable.com, khoang@venable.com;DGIge@venable.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Ronald N Richards ron@ronaldrichards.com,
        morani@ronaldrichards.com,justin@ronaldrichards.com
       S Margaux Ross margaux.ross@usdoj.gov
       Kambiz J Shabani joseph@shabanipartners.com, kevin@shabanipartners.com
       Mark M Sharf mark@forbankruptcy.com, 2180473420@filings.docketbird.com
       Nico N Tabibi nico@tabibilaw.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
        Case 1:16-bk-12255-GM                  Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 6 of 11


       Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
       Howard J Weg hweg@robinskaplan.com
       Thomas J Weiss tweiss@weisslawla.com,
        kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
       Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
       Aaron E de Leest aed@dgdk.com,
        danninggill@gmail.com;adeleest@ecf.inforuptcy.com;deleestar76099@notify.bestcase.com




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
       Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 7 of 11


2. SERVED BY UNITED STATES MAIL:



 A. David Mongan                                        Elkwood                                                  Encino - 16661 Ventura
 4558 Toni Lane                                         Associates,                                              Blvd Trust
 La Mesa, CA 91941                                      LLC c/o Daniel                                            c/o Keith C. Owens
                                                        J. McCarthy                                              Venable LLP
                                                        Hill, Farrer &                                           2049 Century
                                                        Burrill LLP                                              Park East #2300
 Fieldbrook, Inc.                                       300
                                                        Los
                                                        3147South
                                                        Grand
                                                        37th Floor
                                                              Ave. CA 90071-
                                                        N&S Angeles,
                                                            Investment,  LLC                                     Los Angeles,
                                                                                                                 90067-3125
                                                                                                                 Pachulski    CA
                                                                                                                            Stang
 c/o Daniel J.                                          18345 Ventura Blvd., Ste                                 Ziehl & Jones LLP
 McCarthy Hill,                                         500                                                      10100 Santa Monica
 Farrer &                                               Tarzana, CA 91356-4245                                   Blvd., 13th Floor
 Burrill LLP                                                                                                     Los Angeles, CA
 300 South                                                                                                       90067-4003
 Grand
 Los
 3147
 37th  Ave. CA 90071-
     Angeles,
      Floor                                                                                                      AXA
                                                                                                                 Equita
                                                                                                                 ble
                                                                                                                 Box
                                                                                                                 371459
                                                                                                                 Pittsburgh, PA 15250-7459
 Alliance Property                                         Andrews Davis, P.C                                       Anthem Blue
 c/o Henry S. David
 Investments,  Inc.                                        100 N Broadway, Ste. 3300                                PO Box 54580
                                                                                                                    Cross
 The David Firm(R)                                         Oklahoma City, OK 73102-                                 Los Angeles, CA
 617 West 7th Street, Suite                                8831                                                     90054-0580
 702
 Los Angeles, CA 90017-3853

                                                           BB&T                                                        Babak Cohen /
                                                           c/o Peter J. Nugent                                         1216
                                                                                                                       Bita Saltair
                                                                                                                            Kohan
                                                           2711 North Haskell Ave.                                     Ave. #102
                                                                                                                       Los Angeles, CA
                                                           Ste. 130019
                                                           Lockbox                                                     90025-1398
                                                           Dallas, TX 75204-2911

 (p)BANK OF AMERICA                                        California Bank & Trust                                     Camelia Kusuma
 PO BOX 982238                                             PO Box 30833
                                                           (Bankcard Center)                                           24150 Victory
 EL PASO TX 79998-2238                                     Salt Lake City, UT 84130-0833                               Blvd
                                                                                                                       Woodland Hills,
                                                                                                                       CA 91367-1255




 Capital One                                                                                                           Chase Card Services
 PO Box 60599                                                                                                          PO Box 94014
                                                                                                                       (Southwest)
 City of Industry, CA                                                                                                  Palatine, IL 60094-
 91716-0599                                                                                                            4014



 Chester Tower, LLC                                        Citicards                                                   City of Beverly
 PO Box 32428                                              PO Box 689197                                               455 North Rexford
                                                                                                                       Hills
 Los Angeles, CA 90032-                                    Des Moines, IA 50368-                                       Drive
                                                                                                                       Beverly  Hills, CA
 0428                                                      9197                                                        90210-4817
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
       Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 8 of 11




 DMARC2007 CD5 Garden                                      DMARC 2007-CD5 GARDEN                                       DMF Lighting
 Aires Law
 Street,   Firm
         LLC                                               C/O AIRES
                                                           STREET LLCLAW FIRM                                          1118 E. 223rd
 180 Newport Center Dr, Ste.                               6 HUGHES, SUITE 205                                         St. Unit CA
                                                                                                                       Carson,  1
 260
 Newport Beach, CA 92660-                                  IRVINE, CA 92618-2063                                       90745-4210
 0901

 David Pourbaba                                            Discover                                                    ELI BENDAVID
 8271 Melrose Ave Ste.                                     PO Box 61033                                                1535 RUHLAND AVE
 200 Angeles, CA 90046-
 Los                                                       Carol Stream, IL 60197-                                     MANHATTAN BEACH
 6826                                                      6103                                                        CA 90266-7127
 Edmond Lavi                                               Eli Javid Bendavid                                          Elizabeth Sax
 5177 Avenida Hacienda                                     6839 Kings Harbor Drive                                     6355 Topanga Canyon
 Tarzana, CA 91356-4224                                    Rancho Palos Verdes, CA                                     Blvd. Ste#Hills,
                                                                                                                       Woodland   255   CA
                                                           90275-4621                                                  91367-2117



 Encino Corporate Plaza,                                   FRANCHISE TAX BOARD                                         Fereydoun Dayani
 c/o
 L.P.Henry S. David                                        BANKRUPTCY SECTION MS                                       18345 Ventura
 The David Firm(R)                                         A340
                                                           PO BOX 2952                                                 Blvd. Ste#CA500
                                                                                                                       Tarzana,
 617 West 7th Street, Suite                                SACRAMENTO CA 95812-                                        91356-4245
 702 Angeles, CA 90017-3853
 Los                                                       2952


 Figueroa Tower II, LP                                     First National Buildings                                    GREENBERG GLUSKER
 c/o Resch Polster &                                       c/o Resch Polster &
                                                           II, LLC                                                     CLAMAN
                                                                                                                       FIELDS & MACHTINGER
 Berger,
 Attn: Michael
         LLP    Baum                                       Berger,
                                                           Attn: Michael
                                                                   LLP    Baum                                         LLP AVENUE OF THE
                                                                                                                       1900
 1840 Century Park East,                                   1840 Century Park East,                                     STARS
                                                                                                                       LOS ANGELES
                                                                                                                             21ST FL
                                                                                                                                   CA
 17thAngeles,
 Los  FL      CA 90067-2118                                17thAngeles,
                                                           Los  FL      CA 90067-2118                                  90067-4301


 Gregor Law Offices                                        Hamid Ahmadi                                                Hamid Joseph
 2550 Fifth Avenue, Ste.                                   6906 Rain Creek Parkway                                     1801 Century Park
                                                                                                                       Nourmand
 709 Diego, CA 92103-6624
 San                                                       Austin, TX 78759-7038                                       East,
                                                                                                                       Los   Suite 1830
                                                                                                                           Angeles, CA 90067-
                                                                                                                       2320




                                                           Holthouse, Carlin & Van                                    Howard L. Abselet
                                                           11444
                                                           Trigt,W. Olympic Blvd, 11th
                                                                  LLP                                                 114 Pine Street
                                                           Floor
                                                           Los Angeles, CA 90064-1500                                 Port Jefferson
                                                                                                                      Station, NY 11776-3161



 Howard L. Abselet                                         Howard Weg                                                 Internal Revenue
 c/o Henry S. David                                        Robins Kaplan LLP                                          300 North Los Angeles
                                                                                                                      Service
 The David Firm(R)                                         2049 Century Park East                                     Street,
                                                                                                                      Los Angeles,
                                                                                                                              MS 5022
                                                                                                                                   CA 90012-
                                                           Ste. 3400                                                  3478
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
       Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 9 of 11


 617 W. 7th St., Suite                                     Los Angeles, CA 90067-3208
 702 Angeles, CA 90017-
 Los
 3853
 Iraj Zokai                                                Israel Abselet                                              JCBL Trust
 1058 22nd Street                                          c/o Henry S. David                                          16661 Ventura
 Santa Monica, CA 90403-                                   The David Firm(R)                                           Blvd Ste.CA608
                                                                                                                       Encino,
 4518                                                      617 West 7th Street, Suite                                  91436-4831
                                                           702
                                                           Los Angeles, CA 90017-3853

 Jay J. Fathi                                              John Hancock Life Insurance                                 Joshua Paradise
 235 1/2 Elm St.                                           PO Box 894764
                                                           Company                                                     c/o Larry G.
                                                                                                                       Holdings,    Ball
                                                                                                                                  LLC
 Beverly Hills, CA 90212-                                  Los Angeles, CA 90189-4764                                  100 N. Broadway,
 4010                                                                                                                  Suite 2900City, OK
                                                                                                                       Oklahoma
                                                                                                                       73102-8865
 Kefayat Barlava                                           Keith Owens                                                 Kluger & Stein
 c/o Resch Polster &                                       Venable LLP                                                 16000 Ventura Blvd,
 Berger,
 Attn: Michael
         LLP    Baum                                       2049 Century Park East                                      Suite 1000
                                                                                                                       Encino,  CA 91436-
 1840 Century Park East,                                   Ste.Angeles,
                                                           Los  2300    CA 90067-3125                                  2762
 17th FL
 Los Angeles, CA 90067-2118

 Law Offices of Homan                                      Law Offices of Paras B
 1801 Century Park East,
 Taghdiri                                                  3883 Howard Hughes Pkwy
                                                           Barnett
 Ste.Angeles,
 Los  830     CA 90067-2336                                Ste Vegas
                                                           Las 790   NV 89169-5995

 M.E.R. Enterprises,                                       Marc Smith                                                  Massoud Aaron
 P.O.
 Inc. Box 32428                                            Krane & Smith                                               16661 Ventura
                                                                                                                       Yashouafar
 Los Angeles, CA 90032-                                    16255 Ventura Blvd. Ste.                                    Boulevard,
                                                                                                                       Encino, CA Suite
                                                                                                                                  91436-600
 0428                                                      600
                                                           Encino,  CA 91436-2311                                      1927



 Mayer Makabi                                              Mehrdad Taghdiri                                            Mer Enterprises
 10432 Eastborn Ave., Appt                                 9744 Wilshire Blvd.                                         P.O. Box 32428
 #205Angeles, CA 90024-6188
 Los                                                       Ste.306 Hills, CA 90212-
                                                           Beverly                                                     Los Angeles, CA
                                                           1813                                                        90032-0428
 Michael W. Vivoli                                         Morris Barlava                                              N&S Investments
 2550 Fifth Avenue,                                        c/o Resch Polster &                                         18345
                                                                                                                       LLC   Ventura
 Ste.709
 San Diego, CA 92103-6624                                  Berger,
                                                           Attn: Michael
                                                                   LLP    Baum                                         Blvd. Ste.500
                                                                                                                       Tarzana, CA
                                                           1840 Century Park East,                                     91356-4245
                                                           17thAngeles,
                                                           Los  FL      CA 90067-2118

 Nasser Barlava                                            Neiman Marcus                                               Neman Brothers
 c/o Resch Polster &                                       PO Box 5235                                                 1525 S Broadway
                                                                                                                       and Asst
 Berger,
 Attn: Michael
         LLP    Baum                                       Carol Stream, IL 60197-                                     Los Angeles, CA
 1840 Century Park East,                                   5235                                                        90015-3030
 17thAngeles,
 Los  FL      CA 90067-2118

 Paradise Spa Owners                                       Parvin Rabbani                                              Philip
 c/o Solomon Dwiggins &
 Association                                               133 North Willaman                                          20722 Wells Drive
                                                                                                                       Pournazarian
 Freer
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
       Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 10 of 11


 9060 W. Cheyenne Ave.                                     Beverly Hills, CA 90211-                                    Woodland Hills,
 Las Vegas, NV 89129-8911                                  2112                                                        CA 91364-3437

 Phillips 66 Co./SYNCB                                   Raymond Yashouafar                                      Raymund Carino, on behalf
 PO Box 530942                                           16661 Ventura Blvd Ste.                                 c/o Solomonand
                                                                                                                 of himself  Dwiggins
                                                                                                                                oth   &
 Atlanta, GA 30353-                                      608
                                                         Encino, CA 91436-4831                                   FreerW. Cheyenne Ave.
                                                                                                                 9060
 0942                                                                                                            Las Vegas, NV 89129-8911



 Ready Fresh                                               Reliable Properties                                         Robert M. Heller
 PO Box 856158                                             6399 Wilshire Blvd., Ste.                                   1880 Century Park
 Louisville, KY40285-                                      604 Angeles, CA 90048-
                                                           Los                                                         East,
                                                                                                                       Los   Ste.615CA
                                                                                                                           Angeles,
 6158                                                      5709                                                        90067-1622



 Rodney Yashouafar                                         Simon Barlava                                               Sina Abselet
 1033 Hilts Avenue                                         c/o Resch Polster &                                         19 Doral Drive
 Los Angeles, CA 90024-                                    Berger,
                                                           Attn: Michael
                                                                   LLP    Baum                                         Manhasset, NY
 3214                                                      1840 Century Park East,                                     11030-3907
                                                           17thAngeles,
                                                           Los  FL      CA 90067-2118

 The Estate of Yahouda                                     The Nimkoff Firm
 1875 Century Park East
 Yahoudai                                                  28 Robert Circle
 Suite
 Los Angeles,
       920    CA 90067-2510                                Syosset, NY 11791-3828



 Time Warner Cable                                         U.S. Bank National                                          (p)US BANK
 PO Box 60074                                              c/o Keith C. Owens
                                                           Association, as Trustee                                     PO BOX 5229
 City of Industry, CA                                      Venable LLP                                                 CINCINNATI OH
 91716-0074                                                2049 Century Park East, Suite                               45201-5229
                                                           2300
                                                           Los Angeles, CA 90067-3125

 US Bank                                                   Union Bank/First Bankcard                                   United Mileage Plus
 c/o Keith Owens                                           PO Box
                                                           (FNB   2557U.B.)
                                                                Omaha                                                  PO Box 94014
                                                                                                                       (Chase Card Serv
 Venable LLP                                               Omaha, NE 68103-2557                                        Palatine, IL 60094-
 2049 Century Park East                                                                                                4014
 Ste.Angeles,
 Los  2300    CA 90067-3125




 Van Nuys Plywood, LLC                                     Vivoli Saccuzzo, LLP                                        Vivopools
 Danny Pakravan                                            c/o Michael W. Vivoli,                                      825 S. Primrose
 3131 Antelo Road                                          Esq. Fifth Avenue, Suite
                                                           2550                                                        Ave. Suite CA
                                                                                                                       Monrovia,  H
 Los Angeles, CA 90077-                                    709 Diego, CA 92103
                                                           San                                                         91016-3413
 1603                                                      San Diego, CA 92103-6624

 World Real Estate Group                                   Wraytec Security                                            Yahouda Yahoudai
 Farid Faryab                                              4730 Walnut St.
                                                           Services                                                    10390 Wilshire
 PO Box 15925                                              Simi Valley, CA 93063-                                      Blvd.
                                                                                                                       Los Angeles,
                                                                                                                             #1203 CA
                                                           1440                                                        90024-6451
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
       Case 1:16-bk-12255-GM                   Doc 652 Filed 01/09/19 Entered 01/09/19 01:29:38                                       Desc
                                                Main Document    Page 11 of 11


 Beverly Hills, CA 90209-
 1925

 Yona Samih                                                Ziba Sarafian
 11766 Wilshire Blvd, Ste.                                 18345 Ventura Blvd., Ste.
 260 Angeles, CA 90025-
 Los                                                       500
                                                           Tarzana, CA 91356-4245
 6573



 Fereydoun Dayani                                          H. Joseph Nourmand                                          Howard L.
 18345 Ventura Blvd Suite                                  c/o Snipper Wainer &                                        c/o Henry S.
                                                                                                                       Abselet
 500
 Tarzana, CA 91356-4245                                    Markoff
                                                           9595 Wilshire Boulevard                                     David
                                                                                                                       617 W. 7th St.,
                                                           Suite 201                                                   Suite
                                                                                                                       Los Angeles,
                                                                                                                             702    CA
                                                           Beverly Hills, CA 90212-                                    90017-3853
                                                           2502
                                                           Jack NOURAFSHAN                                             Mark E Goodfriend
                                                           c/o Daniel J. McCarthy                                      Law Offices of Mark
                                                           Hill, Farrer & Burrill LLP                                  E Goodfriend
                                                                                                                       16055  Ventrua Blvd
                                                           300 South Grand Ave., 37th                                  Encino, CA 91436-
                                                           Floor
                                                           Los Angeles, CA 90071-3147                                  2601


 Massoud Aaron Yashouafar                                 Parvin NOURAFSHAN                                         Raymund Carino
 c/o Merritt, Hagen &                                     c/o Daniel J. McCarthy                                    c/o Wolf, Rifkin,
 Sharf,
 5950 Canoga
        LLP Ave                                           Hill, Farrer & Burrill LLP                                Shapiro,
                                                                                                                    11400 West
                                                                                                                             Schulman
                                                                                                                               Olympic& Ra
 Suite 400                                                300 South Grand Ave., 37th                                Blvd.,
                                                                                                                    Los Angeles,
                                                                                                                           9th Floor
                                                                                                                                 CA 90064-
 Woodland Hills, CA                                       Floor
                                                          Los Angeles, CA 90071-3147                                1582
 91367-5037
 Simon Barlava                                             Solyman Yashouafar                                          Thomas P Jeremiassen
 2209 South Santa Avenue                                   4633 White Oak Place                                        Development
                                                                                                                       (TR)
 Los Angeles, CA 90058-                                    Encino, CA 91316-4336                                       Specialists,
                                                                                                                       333 South Grand
                                                                                                                                     Inc.
 1109                                                                                                                  Ave.,
                                                                                                                       Los   Suite 4070
                                                                                                                           Angeles, CA
                                                                                                                       90071-1544

William
Harold
Brownstein
11755
Wilshire
Boulevard
Suite 1250
LosAngeles,CA90025-1540




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

August 2010                                                                             F 9013-3.1.PROOF.SERVICE
